762 F.2d 988
John PAVAO, Petitioner,v.MERIT SYSTEMS PROTECTION BOARD, Respondent.
Appeal No. 85-784.
United States Court of Appeals,Federal Circuit.
May 22, 1985.

John Pavao, pro se.
Paul Streb, Evangeline W. Swift, Gen. Counsel and Mary L. Jennings, Associate Gen. Counsel for Litigation, Merit Systems Protection Bd., Washington, D.C., for respondent.
Before RICH and NIES, Circuit Judges, and COWEN, Senior Circuit Judge.
RICH, Circuit Judge.


1
The March 30, 1984, decision of the Merit Systems Protection Board (board), Nos.  SF07528410256 and SF07528410495, on which the full board denied a petition for review, dismissing John Pavao's appeal for lack of jurisdiction is affirmed.


2
Pavao was suspended and removed from his position as the county executive director of the Riverside--San Diego County Agricultural Stabilization and Conservation Service Office by the Department of Agriculture for failing to perform the duties of his employment and for impeding the effectiveness of the service in the county.  See, 7 CFR 7.26, 7.29-7.34 (1983).  The board held that it lacked jurisdiction to hear the appeal because Pavao failed to meet his burden of proving that he was an "employee" within 5 U.S.C. Sec. 7511(a)(1) (1982).  In addition, the board held that it lacked jurisdiction because Pavao failed to prove that he was removed pursuant to 5 U.S.C. Secs. 4301-4304 (1982).


3
After thorough review of the parties' informal briefs and the record, we are unpersuaded that the board erred in dismissing the appeal for lack of jurisdiction.

Conclusion

4
Accordingly, the decision of the board is affirmed.


5
AFFIRMED.